DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akada et al. (US 2005/0129877) in view of Mitsukura et al. (US 2010/0143673) and Kasahara (US 2018/0356725).
Regarding claim 1, Akada discloses a sealant composition for a solar cell (abstract, [4] and [67]), comprising:
(A)    a hydrogenated epoxy resin ([17]);
(B)    an ionic photobase generator (see quarternary ammonium salts, [30], which are ionic photobase generators); and
(C)    an anionically curable compound other than the component (A) (see cyclic epoxy in [17], [19] and [77], it is noted that the sealant composition can contain a combination of two of the epoxy materials listed as noted in [17]-[18] and [77]).
In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. The sealant composition of Akada can be used in any solar cell, as discussed in [67] of Akada, including an organic solar cell and thus the structure of Akada is capable of performing the intended use as recited in the preamble. 

Akada additionally discloses that the sealant composition can contain any conventionally known additives including a curing agent or curing accelerator ([25]), but Akada does not disclose that the ionic photobase generator is at least one selected from 1,2-diisopropyl-3-[bis(dimethylamino)methylene]guanidium 2-(3-benzoylphenyl)propionate, and 1,2-dicyclohexyl-4,4,5,5-tetramethylbiguanidium n-butyltriphenylborate.



Kasahara discloses that 1,2-diisopropyl-3-[bis(dimethylamino)methylene]guanidium 2-(3-benzoylphenyl)propionate, and 1,2-dicyclohexyl-4,4,5,5-tetramethylbiguanidium n-butyltriphenylborate were known photobase generator materials at the time the invention was filed ([93]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the ionic photobase generator material in the composition of Akada with the photobase materials taught by Kasahara, since it would amount to the simple substitution of one known photobase generator material for another to obtain predictable results and would improve high-temperature adhesion and humidity-resistant reliability of the composition and increase the crosslink density of the composition (Mitsukura, [13] and [95]-[96]). Further, including photobase generators in an epoxy-based composition reduces the outgas during standing at high temperature and results in excellent storage stability at room temperature (Mitsukura, [97]-[98] and [106]).


Regarding claim 3, modified Akada discloses all of the claim limitations as set forth above. Akada additionally discloses that component (C) comprises a cyclic epoxy resin ([17], [19] and [77]).

Regarding claim 4, modified Akada discloses all of the claim limitations as set forth above. Akada additionally discloses that the sealant composition comprises 10 to 90 parts by mass of the component (A) per 100 parts by mass in total of the component (A) and the component (C) ([77]).

Regarding claim 5, modified Akada discloses all of the claim limitations as set forth above. Akada additionally discloses that the sealant composition further comprises (D) an acid anhydride ([28]).

Regarding claim 6, modified Akada discloses all of the claim limitations as set forth above. Akada additionally discloses that the sealant composition further comprises (F) a filler (Glass cloth in [5]-[6] reads on a filler and additives in [25] read on a filler).

Regarding claim 7, modified Akada discloses all of the claim limitations as set forth above. Akada additionally discloses a sealant for a solar cell, which is a 
Regarding the limitation “for an organic solar cell”, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The sealant composition of Akada can be used in any solar cell, as discussed in [67] of Akada, including an organic solar cell and thus the structure of Akada is capable of performing the intended use. 

Regarding claim 8, modified Akada discloses all of the claim limitations as set forth above. Akada additionally discloses a sealant for a solar cell prepared by curing a sealant composition for a solar cell as set forth above ([15], [81] and claim 12) by light irradiation, followed by further curing by heating ([59], [61], [63], [78]-[79]).

Regarding the limitation “for an organic solar cell”, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The sealant composition of Akada can be used in any solar cell, as discussed in [67] of Akada, including an organic solar cell and thus the structure of Akada is capable of performing the intended use. 

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akada et al. (US 2005/0129877) in view of Mitsukura et al. (US 2010/0143673) and Kasahara .
Regarding claim 9, modified Akada discloses all of the claim limitations as set forth above. Akada additionally discloses that the sealant is a photocured product of a sealant composition for a solar cell as set forth above ([59], [61], [63], [78]-[79]), wherein the  sealant is prepared by curing a sealant composition for a solar cell as set forth above ([15], [81] and claim 12) by light irradiation, followed by further curing by heating ([59], [61], [63], [78]-[79]), but Akada does not disclose an electrode for an organic solar cell, comprising: a substrate; a current collecting wire on the substrate; and a sealant covering the current collecting wire, wherein the current collecting wire is a photocured product.
Gaudiana discloses an organic solar cell in Figure 23 comprising an electrode for the organic solar cell ([176]), comprising: a substrate (1708) ([176]); a current collecting wire (1724) on the substrate (1708) ([176]); and a sealant (adhesive 1728) covering the current collecting wire (1724) (Figure 23 and [176]), wherein the current collecting wire (1724) is a cured product ([176] and [173]), and the sealant (adhesive 1728) is a cured product of an epoxy sealant composition ([176] and [173]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the electrode for the organic solar cell, comprising: a substrate; a current collecting wire on the substrate; and a sealant covering the current collecting wire in the device of Akada, as taught by Gaudiana, because the solar cell of Gaudiana is flexible, can be used in a variety of applications and can be manufactured using low cost processes ([160], [8]-[9]). Additionally, Akada discloses that any type of 

	Regarding claim 10, modified Akada discloses all of the claim limitations as set forth above. Gaudiana additionally discloses that the substrate is a flexible substrate ([9]-[10]).

Regarding claims 11-12, modified Akada discloses all of the claim limitations as set forth above. Gaudiana additionally discloses that the electrode for an organic solar cell is a photoelectrode ([177]), wherein the photoelectrode comprises a porous semiconductor fine particle layer (1720) ([176]-[178]) and is prepared by curing the current collecting wire and the sealant ([161] and [172]-[174]), and coating the substrate with a material for the porous semiconductor fine particle layer ([176]-[178]), and heating the sealant and the material for the porous semiconductor fine particle layer to form the porous semiconductor fine particle layer ([94]-[95], [176]), wherein a temperature of the heating is 150°C or lower ([94]-[95], [136]).
Regarding limitations recited in claims 11-12, which are directed to the method of making the electrode (e.g. “is prepared by photocuring the current collecting wire and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the electrode of claims 11-12 has the same structure as the electrode disclosed by modified Akada, as set forth above, the claim is unpatentable even though the electrode of modified Akada was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 13, modified Akada discloses all of the claim limitations as set forth above. Akada additionally discloses that the sealant composition can be used in any solar cell ([67]), but Akada does not explicitly disclose an organic solar cell prepared by using the sealant composition as set forth above.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the organic solar cell of Gaudiana in combination with the sealant composition of Akada, because Akada discloses that any type of solar cell would be suitable and one having ordinary skill in the art would have had a reasonable expectation of success when using the solar cell of Gaudiana. Additionally, such a combination would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

	Regarding claim 14, modified Akada discloses all of the claim limitations as set forth above. Gaudiana additionally discloses an organic solar cell comprising an electrode for an organic solar cell as set forth above ([77] and [98]).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot as a result of the new grounds of rejection and the addition of the Mitsukura and Kasahara references.
                                                                                                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726